DETAILED ACTION
This office action is responsive to the amendment filed 3/1/2021.  As directed, claims 1-31, 34, and 51 have been canceled, claim 32 has been amended and claim 52 has been added.  Thus claims 32, 33, 35-50, and 52 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 32, 33, 35-44, 46-50, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alelov (2012/0048266) in view of Johnson et al. (2015/0351456).
Regarding claims 32 and 52, Alelov discloses a generally cylindrical main body portion (112) adapted to resemble a pipe (as shown the body resemble a pipe); the body portion (112) comprising a tubular filter chamber (inner space); a first chamber (114), a second chamber (116), and a main outlet aperture (128), the first chamber (114) a first liquid  and a heat source (118) adapted to thermally vaporize a quantity of a first liquid to form a relatively warm first vapor ([0021] lines 1-16) and the second chamber (116) different from the first chamber (as shown, the first and second chambers are different/separate chambers) having a non-thermal atomizer and lacking a heat source ([0022] lines 1-20 disclose the generator could be a vibration generator or atomizer thus not using heat) an second liquid containing an active molecule or drug ([0022] lines 1-10), the non-thermal atomizer adapted to atomize a quantity of a second liquid without heating of the second liquid to form a mist of a relatively cold second vapor ([0022] lines 1-20 disclose the generator could be a vibration generator or atomizer thus not using heat),wherein the warm first vapor and cold second vapor mix at the main outlet (128) via which, a user can inhale a mixture of the first and second vapors ([0020] last 10 lines).
Alelov discloses first and second atomizers which can be a thermal or non-thermal atomizer ([0021] lines 1-20, [0022] lines 1-20) and releasing the contents of the cartridges individually (([0021] last 15 lines, [0022] last 15 lines) but does not specifically disclose that the second chamber has an outlet aperture and is different than the first chamber having an outlet aperture in that it is has a non-thermal atomizer.  However, Johnson discloses (see figs. 5A, 6, 6A) a second chamber (62,74) having an outlet (outlet of cartridge, see flow arrow C) different from the first (66, 72) with an outlet (out; see flow arrows A)  in that the second chamber (i.e. st cartridge, can extend around the 2nd cartridge at flow arrow B and mix with the flow C from the 2nd cartridge and the outlet 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the chambers of Aelov to be of different vaporizing methods with outlet apertures as taught by Johnson to provide the advantage of enhanced dose variability and flow control.
Regarding claim 33, Alelov discloses the first chamber (114) is provided with, or connected to, a heat source (118) ([0021] lines 10-15 disclose a heating source) for vaporization of the first liquid and wherein the second chamber (116)  is provided with an atomizer (120) for delivery of the second vapor ([0022] lines 15-20 discloses an atomizer).
Regarding claim 35, Alelov discloses that the first liquid comprises a carrier liquid ([0021] lines 1-10 discloses a transport agent).
Regarding claim 36, Alelov discloses a heater ([0021] lines 1-10) and further comprises a circuit (200) configured to apply a time-dependent heating profile ([0037] lines 1-10) by temporally controlling an electric current in the heater ([0037] lines 1-10) in response to a measured temperature thereof ([0029] lines 1-5, [0043] lines 1-15) but does not specifically disclose the specific type of heat source.  However, Johnson discloses a resistive heating wire [0051] last 10 lines).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heater of Alelov to include a resistance heater as taught by Johnson to provide enhanced cost efficiency and effectiveness.
Regarding claim 37, the modified Alelov discloses infrared emitters ([0006] lines 1-4 of Johnson).

Regarding claim 39, Alelov discloses an ultrasonic vibrator ([0022] lines 1-10).
Regarding claim 40, Alelov substantially teaches the claimed invention except for  particles produced in the mist of the second vapor have an average diameter of less than 10 pm, more preferably less than 5.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mist of Alelov to include particles within the claimed range as such is well known in the art, well within an artisan’s skill, and would provide the advantage of enhanced particle size delivery.  In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable range by routine experimentation.
Regarding claims 41 and 42,  the modified Alelov discloses (see figs. 5-6 of Johnson) the first chamber has a vaporizer comprising a reservoir (67) comprising a vial for retaining, in use, a quantity of the respective liquid and a conveyor (65) comprises a wick  adapted to convey, in use, the liquid from the reservoir to a heater ([0044] lines 1-10 of Johnson) and a resistive heating wire or coil is wrapped around the wick to vaporize the liquid (as shown, the heater is around the wick 65).
Regarding claim 43 and 44, the modified Alelov discloses (see figs. 5-6 of Johnson) the second chamber has a vaporizer comprising a reservoir (67) comprising a pressured vessel containing a liquid and propellant (PEG) for retaining, in use, a quantity of the respective liquid and a conveyor (65) comprises a valve (63), in use, the liquid from the reservoir to a heater [0044] lines 1-10 of Johnson).

Regarding claim 47, the modified Alelov discloses (see figs. 5-6 of Johnson) that the pressure vessel (cartridge) comprises a dual ended aerosol container (top and bottom ends) having a chamber containing the second liquid at the intended top end of the aerosol container and a chamber containing the first liquid at the intended bottom end thereof (fig. 6 shows two chambers 72, 74), the heat source (adjacent chamber 72) being provided in line with the release valve  (63) of the bottom chamber.
Regarding claim 48, Alelov discloses a controller (224) adapted to the relative amounts of the first and second vapors in the mixture ([0028[lines 1-8, [0037] lines 1-5). 
Regarding claim 49, Alelov discloses a push button (471) and the modified Alelov discloses heaters on during inhalation ([0032] lines 15-25 of Johnson).
Regarding claim 50, the modified Alelov discloses mixtures of mixture of water and glycol and a propellant and liquid nicotine ([0035] lines 1-10 of Johnson).

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alelov in view Johnson, as applied to claim 43 above, and further in view of Hon (2012/0273589).
Regarding claim 45, Alelov substantially teaches the claimed invention except for the second chamber comprises a spring-loaded syringe-driver comprising a syringe cylinder containing a quantity of the liquid, a spring-biased piston adapted to force the liquid out of the .

Response to Arguments
Applicant's arguments filed 10/15/2019 have been fully considered but they are not persuasive. 
Applicant argues on page 7 last paragraph through page 9 2ndparagraph that Alelov and Johnson do not disclose the newly added limitations as claimed.  Examiner respectfully disagrees.  Johnson teaches flow B from the outlet of the first chamber which extends around the 2nd chamber and then mixes with the flow C from the 2nd chamber outlet at main outlet 38.   For example, fig. 6 shows a relatively cold vapor created by airflow B through chamber 75’ and out of the mouthpiece and a relatively warm vapor created from airflow C through the atomizer 72’ which can use heat; [0041] last 6 lines).  It is noted that the claim does not require the flow to only mix at the outlet.  Thus, the combination of Alelov and Johnson teach this limitation as claimed.
Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/            Primary Examiner, Art Unit 3785